“ Truax, J.
The plaintiffs were allowed by' order to serve a supplemental complaint in addition to their former pleading, and therefore the supplemental and original complaint must be considered as one pleading. The defendants answered the original complaint and demurred to the supplemental complaint. The defendants had the right to answer or to demur to it. Having availed themselves of this right, they cannot at the same time demur to it. Judgment and order appealed from are affirmed, with costs, with leave to the defendants to withdraw demurrers, and to answer on payment of costs within twenty days after service of the order herein.” Sedgwick, Ch. J., concurred.